United States Court of Appeals
                        For the First Circuit


No. 14-1076

                           RYAN BUTTERWORTH,

                        Petitioner, Appellant,

                                  v.

                       UNITED STATES OF AMERICA,

                         Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]


                                Before

                          Lynch, Chief Judge,
                Torruella and Kayatta, Circuit Judges.



     Jane Elizabeth Lee for appellant.
     Renée M. Bunker, Assistant United States Attorney, with whom
Thomas E. Delahanty II, United States Attorney, was on brief, for
appellee.



                            January 5, 2015
            KAYATTA, Circuit Judge.       Ryan Butterworth was convicted

by a jury in 2007 on federal criminal charges arising from his

involvement   in    a    crack-cocaine    distribution   operation.    He

initiated a collateral attack on his sentence after the Supreme

Court, in Alleyne v. United States, 133 S. Ct. 2151, 2155 (2013),

held that any fact leading to the imposition of a mandatory minimum

sentence must be found by a jury beyond a reasonable doubt.           The

district court denied Butterworth's motion for habeas relief under

28 U.S.C. § 2255.       Butterworth's appeal presents us with an issue

of first impression for this circuit: whether the rule announced in

Alleyne applies retroactively to sentences challenged on an initial

petition for collateral review.      We conclude that Alleyne does not

so apply.     We therefore affirm the district court's denial of

Butterworth's habeas petition.

                               I. Background

            Acting on an informant's tip that Butterworth and his

roommate were engaged in a drug trafficking operation out of their

shared apartment in Westbrook, Maine, agents searched trash bags

outside of the building.      The search uncovered evidence of drugs,

and the agents obtained a warrant to search the apartment.        Inside

they seized bags of marijuana, a scale, and (most relevant for this

appeal), 5.04 grams of cocaine from the inside of a soda can.

Butterworth was tried and convicted of two drug trafficking counts:

conspiracy to distribute and to possess five grams or more of


                                    -2-
cocaine base (count 1), and aiding and abetting the possession of

five grams or more of cocaine base with intent to distribute (count

2).   21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846, and 18 U.S.C. § 2.

           For purposes of setting the applicable mandatory minimum

sentence under 21 U.S.C. § 841(b)(1)(A)(iii) (2006), the prosecutor

asked the judge at the sentencing hearing to find Butterworth

responsible for fifty grams or more of cocaine base, not just the

5.04 grams that the agents seized. The district court granted that

request, basing its decision on witness testimony that Butterworth

bragged he was earning $1,200 per night (equivalent to about

fourteen grams at the going rate), and that he had been selling

crack cocaine for at least two weeks before his arrest.   This drug

quantity finding increased the mandatory minimum sentence from ten

to twenty years for each count.1        The trial judge sentenced

Butterworth to that twenty year minimum on each count, to run

concurrently.   21 U.S.C. § 841(b)(1)(A)(iii).

           Butterworth timely appealed his conviction and sentence

to the First Circuit. Anticipating the position eventually adopted

by the Supreme Court in Alleyne, he argued that a jury must find

beyond a reasonable doubt any fact leading to the imposition of a

higher mandatory minimum sentence.    United States v. Butterworth,

511 F.3d 71, 76-77 (1st Cir. 2007).   We rejected this argument, as


      1
       Butterworth's sentence was also the product of his prior
felony conviction, the effect of which he did not contest and is
not at issue in this appeal.

                                -3-
we were required to do by the Supreme Court's holding in United

States v. Harris, 536 U.S. 545, 566-67 (2002).                Harris addressed

the Court's earlier holding in Apprendi v. New Jersey, 530 U.S.

469, 490 (2000), which had declared that any fact, other than the

fact of a prior conviction, that increases the penalty for a crime

beyond the statutorily prescribed maximum sentence must be found by

a jury beyond a reasonable doubt.                Harris expressly declined to

extend    Apprendi's    logic    to   mandatory     minimum   sentences,     thus

allowing judges to continue finding facts that raise mandatory

minimum penalties.      Harris, 536 U.S. at 557, 568.          In short, at the

time   of   Butterworth's       direct    appeal     (and   his   diligent    but

unsuccessful petition for certiorari), the controlling case law

dictated that "so long as the applicable statutory minimum (based

on the judicially found facts) [fell] below the default statutory

maximum (based on the jury findings), the Sixth Amendment [was]

satisfied."      Butterworth, 511 F.3d at 77 (citing United States v.

Lizardo, 445 F.3d 73, 89-90 (1st Cir.), cert. denied 549 U.S. 1007

(2006); United States v. Goodine, 326 F.3d 26, 33 (1st Cir. 2003),

cert. denied, 541 U.S. 902 (2004)).            Since the maximum penalty for

five     grams   of    cocaine    base     was     forty    years,   21   U.S.C.

§ 841(b)(1)(B) (2006), imposition of a twenty-year minimum sentence

based on judicially found facts did not violate Butterworth's Sixth




                                         -4-
Amendment rights according to the law at the time he was sentenced.

Id. at 77.2

            Six years later, in 2013, the Supreme Court overruled

Harris,    explaining      that    the    "distinction   between     facts   that

increase the statutory maximum and facts that increase only the

mandatory minimum" was "inconsistent with our decision in Apprendi

v.   New   Jersey,   and    with    the    original   meaning   of    the    Sixth

Amendment."     Alleyne, 133 S. Ct. at 2155 (citation omitted).

Therefore, "[a]ny fact that, by law, increases the penalty for a

crime is an 'element' that must be submitted to the jury and found

beyond a reasonable doubt."          Id.

            Seeking the benefit of the Court's new interpretation of

the Sixth Amendment, Butterworth promptly moved to vacate his

sentence under 28 U.S.C. § 2255.                The district court denied

Butterworth's motion for habeas relief, but issued a certificate of

appealability ("COA") to decide whether Alleyne is retroactively

applicable.    We allowed Butterworth's appeal to go forward on that

issue.     See Grant-Chase v. Comm'r, 145 F.3d 431, 435 (1st Cir.

1998) (ruling that "a COA from a district judge as to an issue is


      2
        Butterworth also appealed his sentence in 2010 after
Congress amended the Fair Sentencing Act to increase the quantity
of cocaine base that triggered the twenty year mandatory minimum
from fifty to 280 grams. The district court denied Butterworth's
motion to vacate, and we affirmed, citing United States v.
Goncalves, 642 F.3d 245 (1st Cir. 2011) (holding that the Fair
Sentencing Act does not apply retroactively to defendants who were
sentenced before the Act's enactment date of August 3, 2010).
United States v. Butterworth, No. 10-2339 (1st Cir. Sep. 6, 2011).

                                          -5-
itself sufficient to permit an appeal of the issue in 28 U.S.C.

§§ 2254 and 2255 proceedings").

                             II. Analysis

            It is common ground that Butterworth's sentence was

determined under procedures that would fail to suffice under

Alleyne.    Today, the jury, not the judge, would have to determine

drug quantity if that quantity were to increase the mandatory

minimum sentence.     And it would need to do so under a "beyond a

reasonable doubt" burden of proof.

            Alleyne, though, was not the law when Butterworth was

convicted and sentenced. Like thousands of others, he was tried in

full accord with the law as it stood prior to Alleyne.      Generally,

new rules of law do not apply to cases concluded before the new law

is recognized.     Tyler v. Cain, 533 U.S. 656, 665 (2001) (citing

Teague v. Lane, 489 U.S. 288 (1989)).        Otherwise, every change

could unsettle hundreds or thousands of closed cases, and courts

might even hesitate to adopt new rules for fear of unsettling too

many final convictions and settled expectations.       See Jenkins v.

Delaware,    395    U.S.   213,   218   (1969)   (stating   that   the

"incongruities" resulting from "the problem inherent in prospective

decision-making . . . must be balanced against the impetus the

technique provides for the implementation of long-overdue reforms,

which otherwise could not be practically effected"); John C.

Jeffries, Jr., The Right-Remedy Gap in Constitutional Law, 109 Yale


                                  -6-
L.J.    87,    98-99    (1999)    (questioning    whether    Warren   Court-era

constitutional protections such as Miranda would have been erected

if "every confessed criminal then in custody had to be set free").

               Congress has directed its attention to deciding whether

a new rule of law applies to requests that prior convictions be

reopened.       It enacted 28 U.S.C. § 2255(f), which governs the

limitations period for post-conviction federal relief under the

Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA").

Section 2255(f) provides:

       A 1-year period of limitation shall apply to a motion
       under this section. The limitation period shall run from
       the latest of--

       (1) the date on which the judgment of conviction becomes
       final;

       (2) the date on which the impediment to making a motion
       created by governmental action in violation of the
       Constitution or laws of the United States is removed, if
       the movant was prevented from making a motion by such
       governmental action;

       (3) the date on which the right asserted was initially
       recognized by the Supreme Court, if that right has been
       newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review;
       or

       (4) the date on which the facts supporting the claim or
       claims presented could have been discovered through the
       exercise of due diligence.

Butterworth's arguments to this Court rest upon (f)(1) and (f)(3),

but    since    his    (f)(1)    argument   is   outside    the   scope   of   the

certificate of appealability and arguably not preserved, we deal

with (f)(3) first.

                                       -7-
A.               Does Alleyne create a newly recognized right that
                 retroactively applies on initial petitions for
                 collateral review?

                 Before determining whether Alleyne qualifies as a "newly

recognized" right that is "retroactively applicable to cases on

collateral review," we must address the threshold question of

whether section 2255(f)(3) permits courts of appeals to make a

retroactivity determination on an initial petition for collateral

review.          We    agree    with   the   reasoned     analysis       on   this   issue

undertaken by the Seventh Circuit in Ashley v. United States, 266

F.3d 671, 673 (7th Cir. 2001), which reached its conclusion by

contrasting           section   2255(f),     governing     initial       petitions    for

collateral         review,      with   section       2255(h),      the    corresponding

provision for second or successive petitions.                      In order to obtain

authorization to file second or successive section 2255(h)(2)

motions, a petitioner must show that, in relevant part, his motion

relies upon "a new rule of constitutional law, made retroactive to

cases       on   collateral      review      by    the   Supreme    Court,     that    was

previously made unavailable."                 28 U.S.C. § 2255(h)(2) (emphasis

added).3         Section 2255(f)(3) omits the "by the Supreme Court"

qualifier that appears immediately after "made retroactive to cases


        3
       The other way to file a successive petition is similar to
(f)(4). Subsection (h)(1) permits a motion to be certified by a
court of appeals when there is "newly discovered evidence that, if
proven and viewed in light of the evidence as a whole, would be
sufficient to establish by clear and convincing evidence that no
reasonable factfinder would have found the movant guilty of the
offense."

                                             -8-
on collateral review," and so to "treat the [(h)(2)] formulation as

identical to [(f)(3)] is not faithful to the difference in the

language." Ashley, 266 F.3d at 673. Therefore, we join our sister

circuits in concluding that "[d]istrict and appellate courts, no

less than the Supreme Court, may issue opinions" on initial

petitions for collateral review holding in the first instance that

a new rule is retroactive in the absence of a specific finding to

that effect by the Supreme Court.    Id.; see also Garcia v. United

States, 278 F.3d 1210, 1213 & n.4 (11th Cir. 2010) (deciding that

(f)(3) does not require the retroactivity determination to be made

by the Supreme Court before a district or appellate court can make

such a finding, and noting that the same distinction in statutory

language exists in the comparable provisions for state prisoners in

28 U.S.C. § 2244(d)(1)); Wiegand v. United States, 380 F.3d 890,

892 (6th Cir. 2004) (any federal court can make a retroactivity

decision under (f)(3)); United States v. Swinton, 333 F.3d 481, 486

(3d Cir. 2003) (same); United States v. Lopez, 248 F.3d 427, 431

(5th Cir. 2001) (same); Marquez v. United States, 91 F. App'x 162,

162 (1st Cir. 2004) (unpublished) (citing, inter alia, Ashley, and

rejecting petitioner's suggestion that only the Supreme Court may

decide the retroactivity question); but see Dodd v. United States,

545 U.S. 353, 365 n.4 (2005) (Stevens, J., dissenting) (disagreeing

with the majority's assumption that lower courts may make the

retroactivity determination for purposes of what is now codified as


                               -9-
section 2255(f)(3), and arguing that the prior prepositional phrase

"by the Supreme Court" contained in section 2255(f)(3) modifies the

phrase   "made   retroactively   applicable   to   cases   on   collateral

review").

            We can therefore proceed to the merits of Butterworth's

section 2255(f)(3) argument.      Since Butterworth filed his motion

well within one year of Alleyne, his motion is timely if Alleyne

triggered a new one-year limitations period for cases on collateral

review. In order to show this, Butterworth needs to establish that

Alleyne: (1) recognized a new right that is (2) "retroactively

applicable" on collateral review.

            Butterworth easily convinces us that Alleyne is a "newly

recognized" right, and the government properly concedes the point.

The Supreme Court has explained that "a case announces a new rule

if the result was not dictated by precedent existing at the time

the defendant's conviction became final," and that "a holding is

not so dictated . . . unless . . . it would have been apparent to

all reasonable jurists."     Chaidez v. United States, 133 S. Ct.

1103, 1107 (2013) (citations and internal quotation marks omitted).

Harris governed Butterworth's Sixth Amendment argument at the time

his conviction became final in 2007, and in order to reach its

conclusion in Alleyne, the Court had to overrule Harris.          Alleyne,

therefore, was not a "garden variety application" of the Sixth

Amendment to a new set of facts, Chaidez, 133 S. Ct. at 1107, but


                                  -10-
instead a "new obligation" on the government, Teague, 489 U.S. at

301, namely the requirement that it prove facts leading to a higher

mandatory minimum penalty to a jury, beyond a reasonable doubt.

Our conclusion that Alleyne was a new rule brings us into accord

with the other circuit courts to have decided the issue.                    See,

e.g., United States v. Reyes, 755 F.3d 210, 212 (3d Cir. 2014); In

re Payne, 733 F.3d 1027, 1029 (10th Cir. 2013); Simpson v. United

States, 721 F.3d 875, 876 (7th Cir. 2013).

          By    far   the   taller    hurdle     for   Butterworth     is   the

retroactivity   question,    and     this   is   where   his   claim    under

section 2255(f)(3) fails.     Although Alleyne's retroactivity is an

issue of first impression for this circuit,4 we did already decide

that Apprendi itself was not retroactively applicable on collateral



     4
       Other circuit courts have decided that Alleyne is not
retroactively applicable to second or successive petitions for
collateral review, which would require that the new rule was made
retroactive by the Supreme Court.     See, e.g., United States v.
Winkelman, 746 F.3d 134, 136 (3d Cir. 2014);      Hughes v. United
States, 770 F.3d 814, 818 (9th Cir. 2014); In re Mazzio, 756 F.3d
487, 489-93 (6th Cir. 2014); In re Payne, 733 F.3d at 130; In re
Kemper, 735 F.3d 211, 212 (5th Cir. 2013).       The Tenth Circuit
recently denied a certificate of appealability on the basis that
the petitioner's argument that Alleyne is retroactive to initial
petitions "would be rejected by any reasonable jurist because it is
grounded on a misconception of § 2255." United States v. Hoon, 762
F.3d 1172, 1173 & n.1 (10th Cir. 2014). In Jeanty v. Warden, FCI-
Miami, 757 F.3d 1283, 1285 (11th Cir. 2014), the Eleventh Circuit
stated that Alleyne was not retroactive in the context of a 28
U.S.C. § 2241 petition, which requires a petitioner to satisfy five
requirements, including retroactivity.      And the Third Circuit
declined to make Alleyne retroactive to an initial petition in
United States v. Reyes, 755 F.3d 210, 213 (3d Cir. 2014), but in
doing so appeared to use the standard for successive petitions.

                                     -11-
review in Sepulveda v. United States, 330 F.3d 55, 63 (1st Cir.

2003).   Our analysis in Sepulveda informs, and arguably dictates,

our decision here, and we now reach the same conclusion about

retroactivity for Alleyne as we did for Apprendi.

           In Sepulveda, we applied the Supreme Court's analysis in

Teague, 489 U.S. at 288, to determine the non-retroactivity of the

Apprendi rule.   Sepulveda, 330 F.3d at 59-63.   We explained that

Teague generally bars retroactive application of new rules of

criminal law, but admits of two exceptions. Sepulveda, 330 F.3d at

58.   "The first allows retroactive application of new rules that

either (a) prohibit criminal punishment for certain types of

primary conduct, or (b) forbid the imposition of certain categories

of punishment for particular classes of defendants."     Id.   This

exception is just as "patently inapposite" to the rule of Alleyne

as it was to Apprendi, because requiring juries to find drug

quantities leading to higher mandatory minimums beyond a reasonable

doubt "neither places any particular type of conduct beyond the

reach of the criminal law nor pretermits any particular type of

punishment for a specific class of defendants." Id. Butterworth's

challenge under section 2255(f)(3), therefore, relies upon the

second Teague exception.

           The second exception is for "watershed rules of criminal

procedure implicating the fundamental fairness and accuracy of the

criminal proceeding."   Id. at 59 (quoting Graham v. Collins, 506


                               -12-
U.S. 461, 478 (1993)).        In order for a new rule to fall within this

second    requirement,       an    infringement        of    the    rule    must:     (1)

"seriously      diminish   the      likelihood     of       obtaining      an    accurate

conviction," Tyler, 533 U.S. at 665, and (2) "alter the accepted

understanding of the bedrock procedural elements essential to the

integrity and fairness of a criminal proceeding," Sepulveda, 330

F.3d at 60.

               Supreme Court precedent elucidates just how difficult it

is to fit into the watershed exception.                     Indeed, the Court has

noted that since "we operate from the premise that such procedures

would be so central to an accurate determination of innocence or

guilt, we believe it unlikely that many such components of basic

due process have yet to emerge."           Graham, 506 U.S. at 478 (quoting

Teague, 489 U.S. at 313).           Admitting that the "precise contours of

this exception may be difficult to discern," the Court has cited

Gideon    v.    Wainwright,       372   U.S.    335,    342,       345   (1963)--which

established the right to counsel for state defendants charged with

a felony--as the lone example of "the type of rule coming within

the exception."       Saffle v. Parks, 494 U.S. 484, 495 (1990).

               In Sepulveda, we noted that Gideon's "pronouncement--that

representation by counsel is fundamental to a fair trial--reshaped

the   legal      landscape        and   dramatically         revised       the    common

understanding of what the Due Process Clause demands in a criminal

trial."   Sepulveda, 330 F.3d at 61.            The Apprendi rule represented


                                         -13-
no such seismic shift to the "bedrock procedural elements" of our

constitutional protections for criminal defendants.       Raising the

burden of proof and re-delegating factfinding from the judge to the

jury, while implicating important constitutional protections,5 did

not seriously diminish the likelihood of the accuracy of conviction

to the extent required by Teague, in part because a defendant has

necessarily already been convicted at the sentencing stage. Id. at

60.         We stated that "findings by federal judges, though now

rendered insufficient in certain instances by Apprendi, nonetheless

are adequate to make reliable decisions about punishment."        Id.

(citation and internal quotation marks omitted).      Nor did Apprendi

alter our "concept of ordered liberty" at the time it was handed

down.       Id. at 61 (quoting O'Dell v. Netherland, 521 U.S. 151, 157

(1997)).       "After all, even in the post-Apprendi era, findings of

fact made by a sentencing judge, under a preponderance standard,

remain an important part of the sentencing regimen."      Id. at 60.

               We found ourselves in good company when we rejected

Apprendi's retroactivity, as we joined every circuit court to have

reached the issue, id. at 61 (collecting cases), and none have

concluded otherwise since then.       See, e.g., Swinton, 333 F.3d at



        5
       See In re Winship, 397 U.S. 358, 364, 368 (1970) (stating
that "the reasonable-doubt standard is indispensable," and holding
that juveniles are entitled to proof beyond a reasonable doubt when
charged with a crime); Duncan v. Louisiana, 391 U.S. 145, 149
(1968) (stating that "trial by jury in criminal cases is
fundamental to the American scheme of justice").

                                   -14-
491; Coleman v. United States, 329 F.3d 77, 90 (2d Cir. 2003);

United States v. Brown, 305 F.3d 304, 307-10 (5th Cir. 2002) (per

curiam); United States v. Mora, 293 F.3d 1213, 1218-19 (10th Cir.

2002).    The heft of our precedent and that of our sister circuits

bearing on Apprendi's lack of retroactivity weighs heavily upon

Butterworth's chances to prevail due to the close analytical ties

between Apprendi and Alleyne.      The majority opinion in Alleyne

stated that the Court could not "reconcile[] [Harris] with [its]

reasoning in Apprendi" because "Apprendi's definition of 'elements'

necessarily includes not only facts that increase the ceiling, but

also those that increase the floor.     Both kinds of facts alter the

prescribed range of sentences to which a defendant is exposed and

do so in a manner that aggravates the punishment."     133 S. Ct. at

2158.    The way in which Alleyne operated as a logical extension of

Apprendi forecloses the possibility that we could have been correct

in Sepulveda, yet find for Butterworth here. Unable to discern any

difference between statutory maximums and mandatory minimums that

is material for a retroactivity determination (and offered none by

Butterworth), we decline to depart from our analysis in Sepulveda.

            Butterworth also contends that even if our conclusion in

Sepulveda appeared to be correct when it was decided, we can now

see with the benefit of hindsight that Apprendi was a much bigger

deal than anyone realized at the time.       In essence, Butterworth

takes the position that our error in Sepulveda was a lack of


                                 -15-
prescience.     He quotes our statement in United States v. Goodine,

326 F.3d 26, 33 (1st Cir. 2003), that "[n]othing in Apprendi or

subsequent cases calls into question the validity of the Sentencing

Guidelines," perhaps in reference to the fact that the Supreme

Court, just two years later, determined that the federal sentencing

guidelines     were    subject     to   the     Sixth   Amendment    jury   trial

requirements, namely Apprendi's requirement that a jury must find

facts leading to a higher maximum penalty.                  United States v.

Booker, 543 U.S. 220, 244-45 (2005).

             This twist on Butterworth's argument is unpersuasive. We

are unaware of any instance in which the Supreme Court (or any

federal court) decided that a particular procedural protection is

not retroactively applicable under the watershed exception, and

then changed its mind years later due to the law's intervening

evolution. It is not difficult to imagine why that is so: Judicial

interpretation of the Constitution, by its nature, builds on

itself.   The exercise of seeking out the first domino to fall, in

hindsight, would make the retroactivity determination of any given

new rule interminable.           So the fact that Apprendi was cited by

subsequent cases extending the jury trial guarantee and heightened

burden of proof to mandatory state sentencing guidelines, Blakely

v.   Washington,      542   U.S.   296,   303    (2004),   federal    sentencing

guidelines, Booker, 543 U.S. at               244-45, and the death penalty,

Ring v. Arizona, 536 U.S. 584, 589 (2002), does not a watershed


                                        -16-
moment make of Apprendi itself.            Put differently, when a non-

retroactive new constitutional rule is later cited in cases that

create   more   new    rules,    that   first    new   rule    does   not   then

automatically qualify as retroactive under Teague.

           We note, too, that the most relevant guidance the Supreme

Court has provided on retroactivity points squarely against the

conclusion Butterworth wants us to reach. In Schriro v. Summerlin,

542 U.S. 348 (2004), the Court declined to make retroactive a new

rule prohibiting judges from determining the presence or absence of

factors implicating the death penalty, finding "it implausible that

judicial factfinding so seriously diminishe[s] accuracy as to

produce an impermissibly large risk of injustice."             Id. at 355-56.6

(alteration     in   original)   (internal      quotation     marks   omitted).

Schriro only cuts Alleyne's potential retroactivity approximately

in half, since it did not implicate the burden of proof.                    But

Schriro takes us in the opposite direction of a retreat from

Sepulveda which, just like the question facing us here, implicated

both the beyond a reasonable doubt and jury trial protections.

           The Court's analysis in Alleyne itself also undercuts any

claim that the holding represented the type of change to "bedrock


     6
       Ring, 536 U.S. at 584, supplied the new rule at issue in
Summerlin. In Ring, the Supreme Court held that Apprendi required
the existence of an aggravating factor making a defendant eligible
for the death penalty to be found by a jury. Id. at 589. Ring
invalidated Arizona's death penalty sentencing scheme, which
permitted a judge to make such a finding beyond a reasonable doubt.
Id. at 597.

                                    -17-
elements" of criminal procedure that would warrant retroactive

application.     As we explained above, Alleyne was an extension of

the principle already set forth in Apprendi.          Alleyne eliminated

the anomaly introduced by Harris, and it aligned the imposition of

mandatory minimums with the Court's then-existing Sixth Amendment

jurisprudence.      Like Apprendi but unlike Gideon, Alleyne "did not

cut a new rule from whole cloth," but rather "clarified and

extended the scope of two well-settled principles of criminal

procedure:    the    defendant's   right   to   a   jury   trial   and   the

government's burden of proof beyond a reasonable doubt."           Coleman,

329 F.3d at 89 (internal quotation marks omitted) (distinguishing

Apprendi   from Gideon).      We therefore conclude that the rule

announced in Alleyne is not retroactively applicable to sentences

on collateral review on an initial habeas petition.7

B.           Has Butterworth preserved his equitable tolling
             argument?

             Butterworth's alternative argument on appeal rests upon

section 2255(f)(1), which leaves open the limitations period within

one year of "the date on which the judgment of conviction becomes



     7
       Butterworth relies heavily on the dissenting opinion in
Schriro, in which Justice Breyer wrote that "[t]he majority does
not deny that Ring meets the first criterion, that its holding is
'implicit in the concept of ordered liberty.'" 542 U.S. at 359
(Breyer, J., dissenting). We have already held, however, that the
rule from Apprendi (of which Ring was a part) did not alter
"bedrock procedural elements of our criminal justice system."
Sepulveda, 330 F.3d at 60. And nothing in the majority opinion in
Schriro suggests our decision was incorrect.

                                   -18-
final."        28 U.S.C. § 2255(f)(1).         Butterworth's judgment of

conviction became final on October 6, 2008, the day the Supreme

Court denied his petition for certiorari.              Butterworth v. United

States, 555 U.S. 830 (2008); see generally In re Smith, 436 F.3d 9,

10 (1st Cir. 2006) (collecting cases for the proposition that "a

conviction becomes final--and the one-year period therefore starts

to run--for purposes of § 2255(f)(1) when a petition for certiorari

is denied").        Nevertheless, Butterworth says his petition was

timely filed because the running of the one-year limitation period

under section 2255(f)(1) should be equitably tolled to reach his

claim.

               The government contends that Butterworth's failure to

press this claim below bars him from pressing it here.             We agree.

"It is black-letter law that arguments not presented to the trial

court are, with rare exceptions, forfeit[ed] on appeal." Turner v.

United States, 699 F.3d 578, 586 (2012) (alteration in original)

(quoting In re Redondo Constr. Corp., 678 F.3d 115, 121 (1st Cir.

2012)).    Neither the magistrate's recommendation nor the district

court's order addressed Butterworth's equitable tolling theory.

This can hardly be attributed to oversight on their part; in order

to glean any hint of an equitable tolling claim from Butterworth's

pro se motions, we must interpret them extremely liberally.               Cf.

Haines    v.    Kerner,   404   U.S.   519,   520-21   (1972)   (noting   that

allegations of a pro se complaint are held to less stringent


                                       -19-
standards than formal pleadings drafted by lawyers); Boivon v.

Black, 225 F.3d 36, 43 (1st Cir. 2000) (same).                   Butterworth's

Motion to Vacate, Set Aside, or Correct [His] Sentence and his

memoranda    in   support   of    that    motion   do   not   mention    section

2255(f)(1) or equitable tolling.

             On the record before us, the most generous points we can

make in favor of preservation are that Butterworth did strenuously

contend in his motion and memoranda that he raised the Sixth

Amendment issue at sentencing and throughout the appeals process,

and he also stated that Alleyne is not a new rule.            Butterworth now

advances both of those arguments to support his equitable tolling

claim, so it is possible that these statements were intended to

articulate    such   a   theory    of    relief.    But   that    very    remote

possibility is overcome by the fact that Butterworth did not alert

the magistrate or district court (by, for instance, submitting a

motion to amend his petition or a motion for reconsideration) that

he sought to rely on section 2255(f)(1) independently of his

section 2255(f)(3) argument.

             In addressing a retroactivity argument presented by a

habeas petitioner for the first time on appeal, we have stated that

"[t]he strictness on timing under § 2255 requires petitioners to be

clear in the district court when they are relying on the provisions

of 28 U.S.C. § 2255(f)(3) and making an independent claim."

Turner, 669 F.3d at 587.     The same holds true for claims made under


                                        -20-
section 2255(f)(1).        We reiterate that "[s]uch claims must be made

in the district court and not made and developed for the first time

on   appeal.       This    is   particularly         important    in   light   of   the

Congressional intent to cabin such claims." Id. Therefore, on the

basis   of     forfeiture,       we    decline       to   reach    the    merits     of

Butterworth's equitable tolling argument.

             Finally, we note that even if the equitable tolling

argument     was    raised      in    the     district    court    and    preserved,

Butterworth would run into the further problem that the district

judge granted the COA solely on the issue of "the retroactive

application of Alleyne v. United States, because the Court of

Appeals for the First Circuit has not yet ruled on this issue."

United States v. Butterworth, Civ. No. 2:13-CR-282-DBH, 2013 WL

6670377, at *1 (D. Me. Dec. 18, 2013).                     Circuit precedent and

statutory authority advise us that we typically ought not "consider

the merits of an issue advanced by a habeas petitioner unless a COA

first has been obtained with respect to that issue."                      Peralta v.

United States, 597 F.3d 74, 83 (1st Cir. 2010) (citing Bui v.

DiPaolo,     170    F.3d     232,     237     (1st     Cir.   1999));     28   U.S.C.

§ 2253(c)(1)(B) ("Unless a circuit justice or judge issues a

certificate of appealability, an appeal may not be taken to the

court of appeals from . . . the final order in a proceeding under

section 2255.").          Although we have retained the discretion to

expand the scope of a COA sua sponte, Holmes v. Spencer, 685 F.3d


                                            -21-
51, 58 (1st Cir. 2012), we decline to exercise such discretion

here, particularly in light of our finding of forfeiture.

                          III. Conclusion

          For the foregoing reasons, we conclude that the district

court   correctly   determined   that   Butterworth's   petition   for

resentencing was untimely.       We therefore affirm the denial of

relief under 28 U.S.C. § 2255.

          So ordered.




                                 -22-